Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 09/16/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito (Reg. No. 70078), Attorney of Record, on 04/08/2021.


Replace Abstract with the following 
The present invention generally relates to the process of analyzing all systems and sub systems in the construction of a building to identify conflicts or design errors, and correcting the errors at the design stage so the construction can be completed with minimal or no issues. Through the analysis of the framing, walls, windows, HVAC, plumbing, electrical and other systems or sub systems that are typical in the construction of a building, the framing can be designed to anticipate the HVAC and plumbing, and the frame members can be built with the cutouts or contours to accommodate these systems. The present Invention uses the unique feature of conflict check in which the members or elements which has conflict are identified and a list of all conflict members is prepared. The List also shows the condition under which the given conflict occurs.

Claims
1. (Currently Amended) A computer- implemented method comprising: 
receiving, by one or more processors, a model of a building associated with required regulations, the model  comprise of a plurality of assemblies, and each assembly comprise of a plurality of members; 
analyzing, by the one or more processors, each of the plurality of members for internal conflicts; wherein the internal conflict is determined based on a connection of a series of members and the required regulations;

analyzing, by the one or more processors, each of the plurality of assemblies that has not member-to-member conflict for assembly-to-assembly conflicts, wherein an assembly-to-assembly conflict internal conflict;
analyzing, by the one or more processors, the members of the assemblies involved in the assembly-to-assembly conflicts; 
identifying, by the one or more processors, each of the members involved in the at least one of member-to-member conflict and assembly-to-assembly conflict as conflicting members, wherein each the identified conflicting members 
analyzing, by the one or more processors, each of the member of the plurality of assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building;
generating, by the one or more processors, a list of all the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts; 
determining, by the one or more processors, a solution to correct the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts by using a machine learning algorithm; 

and implementing the solution into the model to conform the required regulations.  
2. (Cancelled)  

3. (Cancelled)

4. (Currently Amended) The computer- implemented method of claim 1, further comprising, marking, by the one or more processors, the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts, wherein the conflicting members are distinguished from non-conflicting members.  
5. (Cancelled)  
6. (Cancelled)

7. (Previously Amended) The computer- implemented method of claim 1, further comprising, integrating, by the one or more processors, a sub-system into the model.  

8. (Currently Amended) The computer- implemented method of claim 7, further comprising, analyzing, by the one or more processors, the plurality of members which interact with the installation of the sub-system, and determining if [[a]] at least one of the plurality of member conflicts with the sub-system.  

9. (Currently Amended) The computer-implemented method of claim 8, further comprising, modifying, by the one or more processors, the at least one of the plurality of members which conflict with the sub-system.  

10. (Currently Amended) A computer program product, 
the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable to cause the computing device to: 
receive a model of a building associated with required regulations, wherein the model  comprise a plurality of assemblies and each assembly comprise a plurality of members; 
analyze each of the members individually and each of the members related to the respective assembly, wherein the analysis compares an actual location of the members and the assemblies to a required location of the members and the assemblies; 
identify [[a]] an internal conflict where there is a discrepancy between the actual location and the required location of the members and the assemblies; wherein the internal conflict is determined based on a connection of a series of members and the required regulations;
analyze each of the internal conflicts of the members; 
internal conflict as conflicting members; 
analyzing, by the one or more processors, each of the member of the plurality of assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building;
generate a list 
determining a solution to correct the at least one conflicting members based on a machine learning algorithm;  adjusted to adhere to the required location;
and implement the solution into the model to conform the required regulations.  

11. (Previously Amended) The computer program product of claim 10, further comprising, forming a set of assemblies from the set of members, wherein the assemblies are walls, floors, and roofing components of the model.  

12. (Currently Amended) The computer program product of claim 11, further comprising, analyze an interface between at least two 
13. (Cancelled)  

14. (Cancelled)

15. (Cancelled)

16. (Previously Amended) computer program product of claim 10, further comprising, analyze the model and at least one sub-system, wherein each sub-system has a set of components and determining if the set of members conflict with any of the components of the sub-system.  

17. (Currently Amended) A system comprising: 
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; 
program instructions to identify a plurality of members and a plurality of assemblies of a [[the]] model of a building associated with required regulations, wherein each assembly comprise of a set of members; 
program instructions to analyze each member of the model and determine if any members have an internal conflict, wherein the internal conflict is determined based on a connection of a series of members and the required regulations;
program instructions to analyze each relationship between the set of members, and determine if any of the relationships result in [[a]] the internal conflict, 
program instructions to analyze each relationship between each of the assemblies, and determine if any of the relationships between each of the assemblies result in [[a]] the internal conflict;

program instructions to analyze each member of the assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building;
program instructions to mark the conflicting members, and assembliesthe internal conflict and mating conflict; 
program instructions to generate a list ofmembers and assemblies that are associated with the internal conflict and mating conflicts; 

program instructions to  determine a solution to correct the members involved in the internal conflict or mating conflicts by using a machine learning algorithm;
program instructions to implement the solution into the model to conform the required regulations;
and program instructions to generate a report of the conflicting members and the types of conflicts which resolved.  
18. (Cancelled)



20. (Original) The system of claim 17, further comprising, program instructions to identify, assemblies within the model, wherein the assemblies are comprised of at least two members.  

21. (Cancelled)

22. (Currently Amended) The computer program product of claim [[21]] 10, further comprising, assessing an interface between the sets of assemblies, wherein it is determined if any assemblies conflict with other assemblies, and if a conflict is discovered identifying the members of the assemblies which are conflicting.  

23. (Currently Amended) The computer program product of claim 22, further comprising, determining if the members of the conflicting assemblies are to be adjusted or if the assembly is to be adjusted, and adjusting the members or the assembly.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Reghetti et al (US 8732599 B2) teaches a method for identifying and resolving conflicts within a drawing by highlighting found conflicts and generating various reflections of conflicts graphic objects to test different conflict resolution proposals.
Pettersson (US 2015/0254376 A1) teaches a method for virtual assembly of a structure before real assembly by collecting measurement of the components that are used in the construction of the structure, checking the components for faulty parts or for parts which do not conform the specification and correcting the parts or exchange faulty parts.
Maly et al (US 2004/0073410 A1) teaches a method of generating a building frame model based on the consolidated input parameters to optimize construction of an actual building frame according to the model. The model assigns load values to load bearing members of the building frame based on connections between the members. The model allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in a standard for all members and components of the structural frame. The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions. 
Pataky (US 2016/0253445 A1) teaches a CAD model design using machine learning to build a circuit topology that will meet the design goals.


Claim 1: 
“analyzing, by the one or more processors, each of the member of the plurality of assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building; determining, by the one or more processors, a solution to correct the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts by using a machine learning algorithm;”
Claim 10: 
“analyzing, by the one or more processors, each of the member of the plurality of assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building; determining a solution to correct the at least one conflicting members based on a machine learning algorithm;”
Claim 17:
“program instructions to analyze each member of the assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual 
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1, 4, 7-12, 16-17, 19-20 and 22-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129